DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
It is noted that this present application is being prosecuted by a different primary examiner, Kiho Kim, because the previous examiner who acted on this case is no long with the USPTO.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 – 5, 9 – 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over TANAKA et al. (US 20160269660 A1, previously cited, hereunder Tanaka) in view of Vasylyev (US 20140140091 A1, previously cited, hereunder Vasylyev) and US 2006/0050276 A1 (hereunder Tsuyuki).

With respect to independent claim 1, TANAKA teaches the specific limitation on a sample imaging apparatus (Figures 1, 2 and paragraphs 0029-0030) comprising:
a housing that forms a closed space (Figure 2 and paragraph 0030-0031);
a transparent tray (Figure 2: Ref. 16) on which a sample (Figure 2: Ref. “S”) is placed in the housing (Figure 2: Ref. 12 and paragraph 0031; note: the stage is formed of a material which transmits light from the transmission light source unit);
a plane light source (Figure 2: Ref. 26) that is to illuminates the sample with illumination light through the tray in the housing (Paragraph 0035);
a lens (Figure 2: Ref. 22) that is disposed in the housing so as to face the plane light source with the tray interposed between the lens and the plane light source and is used for imaging the sample (paragraph 0034); and 
an imaging control unit (Figure 1: Ref. 100) that adjusts a focal length of the lens and performs imaging in a case of imaging the single sample (paragraph 0034), 
wherein the housing includes a sample loading door 14 that is capable of being opened and closed, and an excitation light source 24 that irradiates, from a side of the lens, the sample placed on the tray with excitation light for emitting fluorescent light as shown in Fig. 2.
 TANAKA lacks of teaching the specific limitation on a plane light source that is formed by using a flat light guide plate, which propagates light emitted by a light emitting element in a plane direction.
However, Vasylyev teaches the specific limitation on a plane light source that is formed by using a flat light guide plate, which propagates light emitted by a light emitting element in a plane direction (Figures 6, 28-29 and paragraphs 0135, 0255).

Tanaka is silent with wherein the excitation light source is prevented from emitting light in a case where the sample loading door is opened.
In paragraph [0030] Tsuyuki teaches wherein the excitation light source is prevented from emitting light in a case where the sample loading door 43 as shown in Fig. 5 is opened. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Tanaka modified by Vasylyev in order to protect desired users from unwanted exposure of harmful light. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to claim 4, TANAKA is silent with the plane light source is prevented from emitting light in a case where the sample loading door is opened. As discussed above Tsuyuki teaches stopping light when door is opened. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Tanaka modified by Vasylyev in order to protect desired users from unwanted exposure of harmful light. This rejection is in consistent with the Supreme KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to claim 5, TANAKA further teaches the specific limitation on the imaging control unit (Figure 1: Ref. 100) adjusts the focal length of the lens (paragraph 0034) and performs imaging, a plurality of times, in a case of imaging the single sample (paragraph 0009).
With respect to claim 9, Vasylyev teaches the specific limitation on a live view mode, in which the plane light source is turned off and a moving image of the sample placed on the tray is captured, is provided (Figure 1B and paragraph 0042-0044).
With respect to claim 10, Vasylyev teaches the specific limitation on the live view mode is executed in a case where the sample loading door is opened (Figure 1B and paragraph 0042-0044).
With respect to claim 11, Vasylyev teaches the specific limitation on in a case where the sample loading door is opened and the tray is set, the live view mode is executed until the sample loading door is closed (Figure 1B and paragraph 0042-0044).
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tanaka modified by Vasylyev and Tsuyuki and further in view of Nilson et al. (US 20060250517 A1, hereunder Nilson).
With respect to claim 2, the teachings of Tanaka modified by Vasylyev and Tsuyuki have been discussed above.

wherein driving of the filter turret is stopped in a case where the sample loading door is opened.
However, Nilson teaches the specific limitation on a filter turret that has a plurality of filters for limiting a wavelength used for imaging by being inserted between the sample and the lens (Figures 2A-2D and paragraph 0066).
Nilson further teaches a latchable door 18 is pivotally attached to box body 14 by way of hinges 46 which permit the door 18 to be moved from the closed position as shown in FIG. 1A to the open position as shown in FIG. 1B. In the open position, door 18 enables user access to the cavity 44 through the opening 49. In the closed position, door 18 prevents access to the cavity interior 44 through the cavity opening 49 (paragraph 0044).
Nilson lacks of teaching the specific limitation on driving of the filter turret is stopped in a case where the sample loading door is opened.
However, it would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art in view of the teaching of the technique for improvement in other situation. 
In addition, it would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the success, then it is likely the product nor of innovation but of ordinary skill. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the TANAKA in view of teaching the Nilson to arrange an automated filter select device between the camera and light that would facilitating image capture such as a neutral density filter for bright samples, one or more wavelength cutoff filters for restricting specific wavelengths (Nilson, paragraph 0066). 
Allowable Subject Matter
Claims 6 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 6, the prior art of record does not disclose, teach, or fairly suggest the specific limitation on “a light blocking plate that is capable of being inserted and removed between the tray and the plane light source;
a light blocking plate detection unit that detects insertion and removal of the light blocking plate; and a control unit that prevents the plane light source from emitting light in a case where the light blocking plate is inserted between the tray and the plane light source.”. 

With respect to claim 7, the prior art of record does not disclose, teach, or fairly suggest the specific limitation on “a light blocking plate that is capable of being inserted and removed between the tray and the plane light source;
a light blocking plate detection unit that detects insertion and removal of the light blocking plate; wherein in a case where the light blocking plate is removed from between the tray and the plane light source, the excitation light source is prevented from emitting light, and in a case where the light blocking plate is inserted between the tray and the plane light source, the excitation light source is pennitted to emit light.”. 
In addition, combination of teachings of the prior arts which cited in Notice of Reference is not appropriate and adequate to address each and every limitation in the claim 7. 
With respect to claim 8, the prior art of record does not disclose, teach, or fairly suggest the specific limitation on “a light blocking plate that is capable of being inserted and removed between the tray and the plane light source;
a light blocking plate detection unit that detects insertion and removal of the light blocking plate; wherein in a case where the light blocking plate is removed from between the tray and the plane light source and imaging of the sample using the fluorescent light is intended to be performed, a warning is notified”. 
In addition, combination of teachings of the prior arts which cited in Notice of Reference is not appropriate and adequate to address each and every limitation in the claim 8. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        4/6/2021